Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/12/21 has been entered. Claims 1-17, 20-22 and 33 have been cancelled. Claims 42-49 are new. Claims 18, 24, 26, 28-29, 31-32 and 34-35 are amended. Claims 18-19, 23-32 and 34-49 are pending and are under examination. 

Specification
Please update the status of the parent application 15/739,503 mentioned in the second paragraph of the specification as now US Patent No. 10585097.


Claim Objections/Rejections Withdrawn
The objection to claims 21, 26, 28 and 34 is withdrawn.

The rejection of claims 18-20, 23-24 and 27-41 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is withdrawn in view of the amendment to the claims.
The rejection of claim 18-22 and 24-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.

The rejection of claims 18, 19, 23, 24, 33 and 37 under 35 U.S.C. 103 as being unpatentable over Gray et al US 4,680,177 7/14/1987 in view of Sofer, Gail (“Sofer”) Biotechnology 2, 1035-1038 (1984) as evidenced by Blood Function and Composition. https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) retrieved 12/10/18 is withdrawn in view of the amendment to the claims.



The rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Gray et al US 4,680,177 7/14/1987 in view of Sofer, Gail (“Sofer”) Biotechnology 2, 1035-1038 (1984) as evidenced by Blood Function and Composition. https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) retrieved 12/10/18 as applied to claims 18, 19, 23, 24, 33 and 37 above, further in view of  Parfentjev et al. US 2,123,198 7/12/1938 is withdrawn in view of the amendment to the claims.

The rejection of claim 39 under 35 U.S.C. 103 as being unpatentable over Gray et al US 4,680,177 7/14/1987 in view of Sofer, Gail (“Sofer”) Biotechnology 2, 1035-1038 (1984) as evidenced by Blood Function and Composition. https://www.myvmc.com/anatomy/blood-function-and-composition (January 1, 2008) retrieved 12/10/18 as applied to claims 18, 19, 23, 24, 33 and 37 above, further in view of  Thermo Fisher Scientific Pierce High-Performance Dialysis, Desalting and Detergent Removal Technical Handbook Featuring Thermo Scientific Slide-A-Lyzer Dialysis Cassettes. Version 2. Thermo Scientific. Pages 1-29, 2009 is withdrawn in view of the amendment to the claims.
The rejection of claims 20-22, 33 and 41 on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10585097 (‘097) is withdrawn.



New Claim Objections
Claim 47 is objected for the following informality: In line 1, “shaking if” should be “shaking is”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 18-19, 23-30,  34-40, 42-47 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10585097 (‘097). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘097 claims disclose:

Claim 18:  Method for the reduction of endotoxin-masking and/or for overcoming Low Endotoxin Recovery (LER effect) in a limulus amoebocyte lysate (LAL) assay of a sample comprising an antibody, wherein the method comprises the following steps in the following order: 
(a) adding magnesium ions to the sample, prefarably in the form of MgCl2 to the sample,
 (b) diluting the sample, 
and (c) dialyzing the sample having a pH-value of 5.7-8.0 against an endotoxin-free aqueous solution,
wherein the antibody is a therapeutic monoclonal antibody.
wherein said sample is a formulation sample formulated with polysorbate 80 or citrate buffer, wherein said endotoxin masking and/or said LER effect is caused by formulation ingredients or buffer components, wherein the formulation ingredients or buffer components comprise amphiphilic compounds such as non-ionic detergents 
Claim 28-30 and 47as amended: the ‘097 claims disclose the method comprises additionally the production of a low endotoxin recovery (LER) positive control by spiking a known amount of endotoxin into an aliquot of the sample comprising said antibody and shaking the spiked aliquot for 60 min to 2 hours – and since the positive control is the same, said LER positive control will also exhibit a LER effect if steps a-c of the method of claim 1 is not performed on the positive control.
Claim 34. Method of claim 33, wherein the antibody is the anti-CD20 antibody rituximab.Claim 35. The method of claim 18, wherein in step (b) the pH-value of the sample is adjusted by diluting the sample with 10-50 mM Tris/HCl buffer pH 6.0-9.0, preferably 6.0-8.0.
Claim 43-45: the ‘097 claims that the non-ionic detergent is polysorbate 80.
Claims 46: the magnesium ions are added to a final concentration f 25 to 75 mM
Claim 49: the pH value of the butte in step b is pH 6-8.

Applicants’ Response:
Although Applicants disagree and seek abeyance of the rejection. 
In response to Applicants, the instant rejection will be maintained for the reasons set forth in the rejection above until a terminal disclaimer is filed or until the claims are patentably distinct from each other.



Duplicate Claim 
.

Allowable Subject Matter
Claims 31-32, 41 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Status of Claims
Claims 18-19, 23-30, 34-40, 42-47 and 49 are rejected. Claims 31-32, 41 and 48 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645